Citation Nr: 1242854	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-17 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for residuals of a gunshot wound to the left foot.  


REPRESENTATION

Appellant (hereafter the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to August 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the RO in Denver, Colorado.

In March 2011, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claim listed above, in September 2011, the Board also denied service connection for left leg paresis, an issue then on appeal.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2012).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's left foot gunshot wound residuals have been manifested by a moderate left foot injury and a painful scar.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 percent for foot injury associated with left foot gunshot wound residuals have been met; the criteria for a rating in excess of 10 percent for foot injury are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2012).

2.  The criteria for an initial disability rating of 10 percent for a painful scar associated with left foot gunshot wound residuals have been met; the criteria for a rating in excess of 10 percent for a painful scar are not met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for 'downstream' issues following a service connection grant, such as initial rating and effective date claims).

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that the provisions of 38 C.F.R. § 3.103(c)(2) require a Board hearing officer to fully explain the issues still outstanding that are relevant and material to substantiating the claim and to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  However, effective June 18, 2012, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Rather, for decisions issued by the Board on or after August 23, 2011, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the CAVC in Bryant, only apply to hearings before the AOJ.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on the Board to suggest the submission of additional evidence are not for application.  See Federal Register, Vol. 77, No. 228. (November 27, 2012). 

The Board finds that VA has made reasonable efforts to obtain relevant records and evidence in this case.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded two VA examinations to address the current manifestations and severity of his left foot disability.  In particular, the December 2011 examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the examiner included findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's September 2011 remand instructions by requesting the names and addresses of all medical care providers who treated the Veteran for his gunshot wound to the left foot since his discharge.  The VA Appeals Management Center (AMC) sent the Veteran a letter in September 2011 requesting information on the Veteran's treatment providers.  The Veteran responded in September 2011 that all of his treatment has been from the VA Medical Center in Grand Junction, Colorado.  The AMC obtained updated VA treatment records as specified in the Board's remand.  The AMC then scheduled the Veteran for an examination to determine the current severity of his service-connected gunshot wound to the left foot.  The claims file was made available to, and was reviewed by, the examiner.  The examiner made the requested findings with respect to limitation of motion of the foot and ankle and other functional loss due to repetitive motion, weakened movement, excess fatigability or incoordination, as well as flare-ups.  The examiner also described the scar associated with the service-connected disability and provided a description of symptomatology associated with the scar.  The examiner also discussed neurological impairment in terms of complaints of numbness and EMG test results.  

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Initial Rating for the Left Foot

The Veteran is seeking an initial rating in excess of zero percent for his service-connected left foot gunshot wound residuals.  By way of background, the Veteran reported to the April 2007 VA examiner that, while in the military in April of 2003, his commanding officer was demonstrating the use of a 9 mm pistol when it inadvertently discharged.  The bullet ricocheted and struck the Veteran on his left foot.  He was wearing a combat boot, but he sustained superficial abrasion type injuries to the dorsal surface of the 4th and 5th toes.  He did not require sutures or surgical intervention and was treated with wound care.  The wounds healed well with a residual scar.  The December 2011 VA examiner's summary notes that the bullet did not penetrate the Veteran's boot tip, but the toe was bloody, swollen, and bruised.  He was taken off duty for almost a month, but was able to complete his tour.  

In the July 2007 rating decision, the RO granted service connection and assigned an initial noncompensable rating for residuals of a gunshot wound to the left foot, pursuant to Diagnostic Code 7804, effective September 1, 2006.  Diagnostic Code 7804 pertains to disorders of the skin - scaring in particular.  

The Board notes that the schedule for rating disabilities of the skin was amended effective September 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  As the Veteran filed his claim for an increased rating in 2006, only the pre-October 2008 version of the schedular criteria is applicable.

Diagnostic Code 7804 provides a single 10 percent rating for scars that are superficial and painful on examination.  In this case, the Board finds that the Veteran's scars are painful.  The December 2011 VA examiner found only one scar, but noted that it was painful.  The April 2007 VA examiner found two scars, but found them to be superficial, asymptomatic, and nontender.  According to the examiner, the Veteran denied residual pain or flare-ups of pain.  The scars were found not to impair him in standing or walking, or to impair his daily activities or occupation.  

The Veteran disputes the finding of the April 2007 examiner as to pain.  He testified that his scar has always been painful since the gunshot wound, and that it was painful at the time of the April 2007 examination.  The Veteran is competent to report his symptoms such as pain.  The December 2011 examiner clearly did find that there was a painful scar.  As there is no apparent reason for the scar to have become painful in the interim, the Board finds that the evidence for and against the question of whether the scar was painful prior to December 2011 is in approximate balance.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that there has been a painful scar for the entire period on appeal.  Accordingly, a 10 percent rating is warranted under Diagnostic Code 7804.  

The Board has also considered whether a higher rating is warranted under other diagnostic codes pertinent to scars.  The Board finds that Diagnostic Code 7800 applies to scars of the head, face, or neck.  In light of the anatomical location of the affected skin in this case, which does not involve the head, face, or neck, Diagnostic Code 7800 is not applicable.  

Diagnostic Code 7801 is applicable to scars other than head, face, or neck, that are deep or that cause limited motion.  Here, the evidence shows, that the scars do not approximate deep scars.  The April 2007 VA examiner described the scars as superficial and consistent with an abrasion-type injury.  The December 2011 VA examiner described a nonpenetrating gunshot wound with residual superficial scars.  In addition, there is no indication that the scars, located on the toes, cause limited motion.  While there is limited motion of the toes, this has not been attributed to the scars, but to the foot injury component of the gunshot wound residuals.  Therefore, Diagnostic Code 7801 is not appropriate.  

Diagnostic Code 7802 describes areas of 144 square inches (929 sq. centimeters) or greater.  The December 2011 VA examiner described a single scar that measured .5 centimeters by .5 centimeters.  The April 2007 VA examiner described scars on the dorsal aspect of the 4th and 5th toes that were 0.5 cm diameter circular scars.  Accordingly, that code is not appropriate.

Diagnostic Code 7803 applies to superficial and unstable scars.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  In this case, the evidence demonstrates that the scars are not unstable.  The April 2007 VA examiner described them as well healed, stable, and without adherence to underlying tissue.  There was no tissue defect.  The December 2011 VA examiner specifically found that there were no unstable scars.  

Diagnostic Code 7805 applies to limitation of function.  Accordingly, the Board has also considered diagnostic codes applicable to disorders of the foot and ankle.  In this case, the Veteran has a foot injury in the nature of a gunshot wound.  The location of the injury is the left 4th and 5th toes according to the December 2011 VA examiner.  Under Diagnostic Code 5284 (foot injuries, other), a 30 percent rating is available for severe foot injuries; a 20 percent rating is available for moderately severe foot injuries; a 10 percent rating is available for moderate foot injuries.  With actual loss of use of the foot, a 40 percent rating is available. 

Words such as moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  Use of terminology such as "moderate" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

The Board finds that the foot disability is most accurately described as moderate in nature, and a finding of moderately severe impairment under Diagnostic Code 5284 is not supported by the evidence.  Indeed, the December 2011 VA examiner specifically found that the Veteran's gunshot wound residuals to the left 4th and 5th toes resulted in a moderate injury to the left foot.  

The December 2011 VA examiner found that there was no muscle or nerve damage, and the scar, discussed above, did not impact the Veteran's ability to work.  Regarding impairment of the foot, the December 2011 VA examination includes a summary of frequent pain in the 4th toe, and some in the 5th, associated with standing on toes, playing basketball, and sometimes with walking.  The forefoot also can hurt, but not the ankle.  There are no complaints of numbness except the tips of the 4th and 5th toes.  There are no complaints of weakness.  There was no other disorder regarding the left foot.  The examiner found arthritis at the 1st MTP, but no abnormalities of the injured 4th and 5th toes.  There was slightly decreased sensation to soft touch left 4th and 5th toe tips, otherwise sensation normal in feet.  Range of motion of the toes was normal with pain on flexion, which decreased active flexion by about half.  Strength was rated at 4+ out of 5 due to pain.  Active extension of the toes was normal with good strength and mild pain of the left 4th and 5th toes.  Passive extension/flexion of all toes was normal.  There was mild pain in left 4th and 5th toes with passive extension and flexion.  Gait was normal.  The forefoot was normal in appearance.  The left distal medial forefoot was slightly tender to palpation.  No deformities of foot or toes were observed or palpated.  

The examiner found that no further decrease in functional ability or toe range of motion would be expected with flare-ups, because the Veteran was having a pain flare at the time of the examination.  Subjective complaints of numbness were reported to have dramatically decreased since the previous examination.  The examiner found that ankle symptoms and degenerative joint disease of 1st metatarsal phalangeal joint were not due to the service-connected toe injuries.  In addition, pes planus was not caused by the left toe injuries, as the injuries were minor and the pes planus was bilateral.

Regarding the Veteran's work, the December 2011 VA examiner noted that the Veteran was an oil field worker and was slow in laying pipe, so he was let go 2 years ago.  He now has a job doing driving for oil company, but may be asked to do other tasks, or work in the field.  

The April 2007 VA examiner noted that the Veteran was employed full time in the oil and gas industry in western Colorado, laying pipe and casing.  He had missed no days of work due to illness or injury since he started his job in August of 2006.  He was functionally capable of running for greater than 30 minutes without limitation and did not use any assistive devices.  He was observed to walk with a normal gait.  Examination of the left foot was without deformity.  The range of motion of the proximal interphalangeal and distal interphalangeal joints was normal.  The foot was nontender to palpation and manipulation.  There was no edema or evidence of abnormal weight bearing.

The Veteran testified at the Board hearing that the foot injury sometimes has affected his job.  

The December 2011 VA examiner's finding that the Veteran's gunshot wound residuals to the left 4th and 5th toes resulted in a moderate injury to the left foot is supported by the findings of frequent pain in the 4th toe, and some in the 5th, associated with standing on toes, playing basketball, and sometimes with walking.  As such, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 5284 are met; however, based on findings that the disability does not impair the function of the foot and only sometimes impacts the ability to work, the Board finds that there is not moderately severe injury, and a disability rating in excess of 10 percent is not warranted on the basis of Diagnostic Code 5284.  38 C.F.R. § 4.71a. 

The Board has also considered whether there is any impairment of ankle function.  The December 2011 VA examiner found none.  The examiner noted that there were no current symptoms of the left ankle and no functional loss or impairment of the ankle.  Range of motion was essentially normal and there was no additional loss due to repetition, or due to pain, weakness, fatigability, or incoordination.  Strength was normal.  The examiner noted the presence of arthritis in the left ankle, but found that it was unrelated to his toe injury.  The examiner found that the Veteran's ankle condition does not impact his ability to work.  

For these reasons, the Board finds that a 10 percent rating is warranted in this case for the entire period on appeal on the basis of a moderate foot injury.  In addition, a separate 10 percent rating is warranted for a painful scar.  However, the weight of the evidence is against an initial rating in excess of 10 percent for the left foot injury or in excess of 10 percent for the painful scar.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2012), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected left foot gunshot wound residuals.  The criteria specifically provide for ratings based on the presence of scaring and impairment of use of the foot, as well as associated limitation of joint motion, including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial disability rating of 10 percent, but not higher, for foot injury residuals of a gunshot wound to the left foot, is granted.  

An initial disability rating of 10 percent, but not higher, for painful scar residuals of a gunshot wound to the left foot, is granted.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


